James A. Meade, a citizen and tax-payer of Cook county, filed his petition in the circuit court of Cook county asking for a writ of mandamus directed to the Illinois Tax Commission and its members, commanding them to assess the fair cash value of the capital stock, including franchises, and debt in excess of the assessed value of the tangible property, of certain companies for the year 1926. The defendants, *Page 96 
appellees in this court, filed an answer to the petition, to which the petitioner, appellant in this court, filed a demurrer. The demurrer was overruled, and appellant electing to stand by his demurrer, the petition was dismissed at his cost. He has appealed to this court.
The petition questions the validity of rule 11 of the tax commission establishing its method for ascertaining the values of capital stocks, including franchises, of corporations for the purpose of taxation, and also attacks the good faith and fairness of said commission in making such assessments. The questions presented for decision are substantially the same as those presented for decision in the case of People v. Board ofReview, 329 Ill. 388. We refer to the decision in that case for a showing of the facts alleged in the petition and for the contents of the answer thereto, which petition and answer are substantially the same as in this case. As that decision is necessarily controlling in this case, the judgment of the circuit court must be and is affirmed.
Judgment affirmed.